                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

SHAWNDALE WARREN                                                       PLAINTIFF
ADC #166650

v.                        No: 3:20-cv-00380 DPM-PSH


NATHAN WEST, et al.                                                DEFENDANTS

                                     ORDER

      A summons has been returned executed for Dr. Anderson, an oral surgeon at

St. Vincent Hospital (Doc. No. 23). However, the return receipt is signed by another

individual whose name appears to be Mary Heidrich. Accordingly, there is no proof

Dr. Anderson has been properly served, and the Court must reattempt service on Dr.

Anderson. A list of oral surgeons at St. Vincent Hospital indicates there is an oral

surgeon named Robert Anderson there. Accordingly, the Clerk of the Court shall

prepare a summons for Dr. Robert Anderson, and the United States Marshal is

hereby directed to serve a copy of the amended complaint (Doc. No. 9) and summons

on Dr. Anderson at CHI St. Vincent Infirmary, 1 St Vincent Cir, Ste 240, Little Rock,

Arkansas 72205-5493. The Court requests that the United States Marshal attempt

to personally serve Defendant Dr. Anderson.

      IT IS SO ORDERED this 12th day of July, 2021.


                                       UNITED STATES MAGISTRATE JUDGE
